Order unanimously affirmed with costs.
Memorandum: The IAS Court properly granted plaintiff’s motion for summary judgment and denied defendant’s cross motion for summary judgment. Plaintiff’s participation in a partnership that intended to apply for a license for a radio station did not constitute a breach of the employment contract; therefore, his subsequent termination, based solely on that participation, constituted a wrongful discharge. The employment contract permitted plaintiff to pursue outside business interests as long as they did not interfere with plaintiff’s contractual duties. There is no evidence in the record that plaintiff’s involvement interfered with his duties as defendant’s News Director.
We also reject defendant’s proposed interpretation of the employment contract. Viewing the contract as a whole and construing all of its provisions so as to give effect to its general purpose (see, Williams Press v State of New York, 37 NY2d 434, 440), we agree with the IAS Court that the covenant not to compete, Article IX, is incorporated by reference *1036in Article VII and applies to both plaintiff’s term of employment and the period after termination of employment. The radio station proposed by the partnership was beyond the 10-mile limit and therefore plaintiff’s involvement in the partnership did not violate Article VII. (Appeal from Order of Supreme Court, Monroe County, Stander, J. — Summary Judgment.) Present — Denman, P. J., Green, Lawton, Fallon and Doerr, JJ.